DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 01/20/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 4-8, 10 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. 20140037991(Abraham) in view of Jung et al. 20160141490 in view of Li et al. 20090130779 (Li).


    PNG
    media_image1.png
    597
    685
    media_image1.png
    Greyscale


Regarding claim 1, fig. 2 of Abraham discloses a film stack utilized to form a magnetic tunnel junction structure on a substrate, comprising: 
a pinned layer (205, 210 and 211) disposed on the substrate 200, wherein the pinned layer comprises multiple layers including CoFeB and Ta; 

a magnetic reference layer 212 disposed on the structure decoupling layer 215, wherein the magnetic reference layer 212 comprises boron elements (there is more than one boron element in the layer 212), wherein the magnetic reference layer has a composition of about 10 percent to about 30 percent of boron (par [0025] - the third CoFeB layer is 30 .ANG. and the specific composition is Co.sub.20Fe.sub.60B.sub.20 which is a composition of about 10 percent to about 30 percent of boron as claimed);
a tunneling barrier layer 220 (see par [0014] MgO is tunneling barrier) disposed on the magnetic reference layer; 
a magnetic storage layer 130 disposed on the tunneling barrier layer; 
a capping layer (245/250/255) disposed on the magnetic storage layer.
Abraham does not disclose that the pinned layer comprising multiple layers including a Co layer, Pt layer, Ta layer, and Ru layer.
However, Jung discloses a similar invention in the same field of endeavor, and par [0070] of Jung discloses comprising lower pinned magnetic pattern 420 may include Pt, Pd, Ru, or Ta and at least one among Co, Fe, and Ni.
Note all the element of claimed invention is listed by Jung, therefore, it would have been obvious to one of ordinary skill in the art to use polysilicon to form a pinned layer comprising multiple layers further including a Co layer, Pt layer, Ta layer, and Ru layer because such material is prior art knowledge in the art for forming the pinned layer magnetic tunnel junction structure in order to form a strong pinning of the reference layer. 
Note that Abraham and Jung do not teach exact the material as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no  In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).
Abraham and Jung do not a sidewall passivation layer conformally  in direct contact with a top surface of the substrate, wherein the sidewall passivation layer having a vertical portion continuously coplanar along a vertical axis normal to a major axis of the substrate and a horizontal portion in direct contact with the substrate; and an insulation layer formed on and in direct contact with the sidewall passivation layer, wherein the insulation layer extends from a top surface of the sidewall passivation layer to the horizontal portion of the sidewall passivation layer.

    PNG
    media_image2.png
    352
    663
    media_image2.png
    Greyscale

However, fig. 2 of Li discloses a film stack utilized to form a magnetic tunnel junction structure on a substrate 502, comprising:
a sidewall passivation layer 902 conformally  in direct contact with a top surface of the substrate 502, wherein the sidewall passivation layer having a vertical portion continuously coplanar along a vertical axis normal to a major axis of the substrate and a horizontal portion in direct contact with the substrate; and

In view of such teaching, it would have been obvious to form a film stack of Abraham and Jung further comprising a sidewall passivation layer conformally  in direct contact with a top surface of the substrate, wherein the sidewall passivation layer having a vertical portion continuously coplanar along a vertical axis normal to a major axis of the substrate and a horizontal portion in direct contact with the substrate; and an insulation layer formed on and in direct contact with the sidewall passivation layer, wherein the insulation layer extends from a top surface of the sidewall passivation layer to the horizontal portion of the sidewall passivation layer such as taught by Li in order to protect the sidewalls of the MTJ stack. 

 	Regarding claim 2, fig. 2 of Abraham discloses wherein the capping layer 135 includes at least a Ta containing or Ru containing layer disposed on a Co containing layer (see 250 or 245 on CoFeB 240).

Regarding claim 4, fig. 2 of Abraham discloses wherein the magnetic storage layer 130 includes a CoFeB layer (layer 230/240).

Regarding claim 5, fig. 2 of Abraham discloses wherein the magnetic storage layer 130 comprises at least two Co containing layers sandwiching a layer including Ta (240,235, 230).



Regarding claim 7, fig. 2 of Abraham discloses wherein the tunneling barrier layer is MgO.

Regarding claim 8, fig. 2 of Abraham discloses wherein the structure decoupling layer 215 comprises Ta.

Regarding claim 10, Abraham discloses wherein the magnetic reference layer has a composition of about 20 percent to about 60 percent of Fe (see par [0025] - the third CoFeB layer is 30 .ANG. and the specific composition is Co.sub.20Fe.sub.60B.sub.20 which is a composition of about 20 percent to about 60 percent of Fe of boron as claimed).

Regarding claim 12, fig. 2 of Abraham discloses wherein the capping layer comprises at least two Ta containing layers (245/255) disposed on the Co containing layer.

Regarding claim 13, fig. 2 of Abraham discloses wherein one 255 of the at least two Ta containing layers is a top layer.

Regarding claim 14, the resulting structure would have been one wherein the top layer is coplanar with the top surface of the sidewall passivation layer.

Regarding claim 15, fig. 2 of Abraham discloses wherein the top layer is selected from the group consisting of TaN.

Regarding claim 16, par [0073] of Lidiscloses that 43 is made of silicon oxide. As such it would have been obvious to form a stack wherein the sidewall passivation layer comprises a material selected SiO2.

Regarding claims 17-18, fig. 2 of Abraham discloses wherein the capping layer comprises a magnetic layer Ta 245, wherein the magnetic layer is Ta.

Regarding claim 19, par [0025] of Abraham discloses wherein the structure decoupling layer 215 has a thickness between about 0 to about 10 Angstroms.

Regarding claim 20, fig. 2 of Abraham discloses wherein the magnetic storage layer 130 comprises a material selected from a group consisting of CoFeB, and Ta.

Regarding claim 21, par [0025] of Abraham discloses wherein the at least two Co containing layers of the magnetic storage layer have a thickness between about 5 to about 20 Angstroms (storage layer 130 is then deposited with 15 .ANG. of the fourth CoFeB layer 230…the fifth layer of CoFeB 240 is then deposited at a thickness of 15 .ANG – not 30 Angstroms is about 20 Angstrom when compare to a micron thickness)

Regarding claim 22, fig. 2 of Abraham disclose wherein the at least two Co containing layers of the magnetic storage layer comprise between about 10 percent to about 30 percent of boron (CoFeB is about 30% as B is 1/3 of the chemical formula) and between about 20 percent to about 60 percent of Fe (about 30 % since Fe is 1/3 of chemical formula and 30% is about 20 percent to about 60 percent ).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham and Jung in in view Li and in view of Horng et al. 20130175644 (Horng44).
Regarding claim 1, Abraham and Jung and Li disclose claim 1, but does not disclose wherein the multiple layers included in the pinned layer comprises in total 10 layers. 
However, Horng44 disclose a similar invention comprising:
a pinned layer (combination of 80, 73 and 32) disposed on a substrate 31, wherein the pinned layer comprises multiple layers (81, 88);
a structure decoupling layer 73 disposed on the pinned magnetic layer 80 fabricated from Ta  (see par [0068] - 73 - Ta/Ru/Cu - (in light of applicant specification par [0048] - the structure decoupling layer 405 may be a metal containing material or a magnetic material, such as Mo, Ta, W, CoFe, CoFeB and the like));
a magnetic reference layer 82 disposed on the pinned layer;
a tunneling barrier layer 39 disposed on the magnetic reference layer;
a magnetic storage layer 40 disposed on the tunneling barrier layer; and
a capping layer 41 disposed on the magnetic storage layer; and
an isolation layer 60 in contact with sidewalls of the film stack; and 
par [0022 and 0068]] of Horng44 disclose wherein the multiple layers [Ni/Co].sub.n/Ta/CoFeB where thin Ni and Co layers are formed in alternating fashion in a laminate where n is the number of laminations, and Ta serves as a moment diluting layer. 
Note that although Horng44 does not discloses included in the pinned layer comprises in total 10 layers.
However, Horng44 discloses n is the number of lamination, but did not put a limit of value of n.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770.  The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/
Primary Examiner, Art Unit 2829